Citation Nr: 0419830	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of excision of a ganglion cyst of the right wrist 
and excision of a soft tissue mass of the right fourth 
finger.


REPRESENTATION

Veteran represented by:	Barbara S. Girard, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977 and from February 1979 to December 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2003 rating decision of the Wichita, Kansas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in correspondence received April 24, 
2003, the veteran indicated a desire to appeal multiple 
claims that had previously been denied.  In July 2003, the RO 
notified the veteran that the appeal periods had expired such 
that the prior RO decisions on the issues in question had 
become final and that, therefore, his statement could not be 
accepted as a timely notice of disagreement.  In its July 
2003 letter, the RO did not properly advise the veteran of 
his appellate rights concerning the timeliness 
determinations.  That matter is referred to the RO for 
appropriate action.

In a statement received at the Board in December 2003, the 
veteran's representative claims entitlement to service 
connection for carpal tunnel syndrome of the right wrist as 
secondary to residuals of the veteran's service-connected 
excision of a ganglion cyst of the right wrist.  Because 
carpal tunnel syndrome may be rated under a separate 
diagnostic code than the veteran's service-connected 
residuals of a ganglion cyst excision, and because the 
disability rating for the veteran's service-connected 
disability, regardless of the Diagnostic Code under which it 
is evaluated, does not vary based on service connection for 
carpal tunnel syndrome, the newly-raised claim of entitlement 
to secondary service connection is not inextricably 
intertwined with the current appeal, see Kellar v. Brown, 
6 Vet. App. 157 (1994), and is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  Residuals attributable to service-connected excision of a 
ganglion cyst of the right wrist are limited to a painful 
surgical scar on the right wrist and to some motion 
limitation and pain caused by degenerative joint disease of 
the right wrist.

3.  The veteran manifests no residuals of excision of a soft 
tissue mass of the right fourth finger.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for scarring residual to excision of a ganglion cyst of the 
right wrist and excision of a soft tissue mass of the right 
fourth finger are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).

2.  The criteria for a separate 10 percent rating, and no 
more, for arthritis with motion limitation of the right 
wrist, residual to excision of a ganglion cyst of the right 
wrist, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Court has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Court 
also discussed four notice elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

With regard to the duty to notify the veteran, a VCAA notice 
letter from the RO to the veteran in October 2002, prior to 
the adjudication of his increased rating claim, notified him 
of the evidence VA would obtain, to include the results of a 
VA examination, and of the evidence which he should submit or 
identify to support his claim, specifically medical evidence 
speaking to the nature and severity of his disability.  The 
RO letter provided the veteran contact information if he had 
questions or needed assistance with his claim.  In addition, 
a statement of the case furnished in July 2003 set forth 
38 C.F.R. § 3.159, concerning VA assistance in developing 
claims, with citations to the United States Code, and the 
criteria for a higher evaluation for the veteran's service 
connected disability.  As such, VA has fulfilled the duty to 
notify pursuant to the VCAA.

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA has obtained treatment records and an examination 
report pertaining to the veteran's disability.  The veteran 
and his representative have not identified any additionally 
available evidence for consideration in his appeal.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the [appellant] regarding 
what further evidence [she] should submit to substantiate 
[her] claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

The veteran's disability is rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, pertaining to scarring.

The Board notes that during the pendency of the veteran's 
appeal, the regulation governing the evaluation of diseases 
of the skin was revised, effective August 30, 2002.  See 67 
Fed. Reg. 49,590-96 (July 31, 2002); see also corrections at 
67 Fed. Reg. 58,448 (September 16, 2002).

Prior to August 30, 2002, scars, other than disfiguring head, 
neck, or facial scars, or residuals of second or third degree 
burns, were rated based on healing, symptomatology, or on 
impairment of function of the part affected.  Under the old 
provisions, a 10 percent rating is warranted for a scar which 
is poorly nourished with repeated ulceration, or which is 
tender and painful on objective demonstration.  Other scars 
are rated on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).

As amended, scars that are superficial or painful on 
examination warrant assignment of a 10 percent rating.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Other scars are rated based on limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7804, 7805 (2003).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), 68 Fed. Reg. 25,179 (2004), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In this 
case the veteran was advised as to the changes in the law and 
the RO considered such.  Moreover, the changes in regulation 
resulted in no substantive change in the criteria used for 
determining rating assignment under Diagnostic Code 7804 and 
did not alter the percentage ratings available under that 
diagnostic code.  The language of both the old and revised 
regulation is considered herein below.

III.  Factual Background and Analysis

The veteran's service medical records reveal that, in April 
1979, a small nodule was surgically removed from his right 
fourth finger and, in November 1979, a ganglion cyst was 
excised from his right wrist.  When seen for follow-up of the 
wrist surgery in December 1979, the veteran was doing well.

At an examination in October 1980, it was noted that the 
veteran had had right wrist surgery in 1979 and that he had a 
scar on the right wrist.

VA X-rays of the veteran's hands in February 1981 were 
negative.  In March 1981, at a VA surgical clinic, the 
veteran complained that he could not squeeze or grip the 
fingers of his right hand.  It was noted that he had had an 
incision on the dorsum of the right wrist on the extensor 
tendon side.  The examiner found that the veteran's grip was 
probably normal and that all small finger movements were 
normal.

A rating decision in January 1982 granted entitlement to 
service connection for residuals of excision of a ganglion 
cyst of the right wrist and excision of a soft tissue mass 
from the right fourth finger and assigned a zero percent 
evaluation.

In October 1998, while the veteran was a resident of a VA 
domiciliary, he was evaluated for the ability to use long-
handled devices and bathroom equipment.  At that time, his 
right upper extremity grip strength was equal to the 75th 
percentile.

In September 2000, the veteran filed a claim for an increased 
evaluation for his right wrist and hand disability.

At a VA scars examination in November 2000, it was noted that 
the excision of a right wrist ganglion cyst in service had 
healed well without complications and that the surgical site 
of the excision of a soft tissue mass from the right fourth 
finger had also healed well.  The veteran complained of 
occasional pain at the right fourth finger surgical site.  He 
also complained that he was unable to grip a drinking glass 
with his right hand and that it hurt to write his name with 
his right hand.  On examination, the veteran had a well-
healed, thin, three-centimeter scar on the dorsum of the 
right wrist and a well-healed 0.5-centimeter scar between the 
proximal interphalangeal and distal interphalangeal joints of 
the right ring finger.  There was slight tenderness to 
palpation at the right wrist and no tenderness to palpation 
of the right fourth finger.  The two scars were smooth and 
non-adherent, without any elevation or depression.  There was 
no underlying tissue loss, ulceration or skin breakdown, 
inflammation, edema, or keloid  formation.  Grip strength was 
4/5 in the right hand and interosseous strength of the right 
fourth and fifth fingers was 4/5.  The right thumb could 
approximate all finger tips.  Range of motion of the right 
wrist and fingers was normal.  On testing with a monofilament 
device, the veteran complained of a decrease in sensation at 
the right fourth finger surgical site and of discomfort 
distal to the ganglion cyst scar.  X-rays of the right hand 
revealed evidence of no significant abnormality.  The 
diagnosis was a history of soft tissue mass and ganglion cyst 
right wrist dorsum, status post excision 1979, with current 
normal function.

A rating decision in September 2001 granted an evaluation of 
10 percent for the veteran's right wrist and right fourth 
finger disability.  

In April 2002, the veteran filed a claim for an increased 
rating.  He stated that he had right hand pain on a daily 
basis and he believed that his condition had worsened since 
the rating decision in September 2001.

In April 2002, a VA domiciliary nurse noted that the veteran 
had lost a right hand brace and needed another one.  A VA 
social worker noted that the veteran had difficulty writing 
with his dominant (right) hand.  

At  a VA hand, thumb, and fingers examination in November 
2002, the veteran complained that he had chronic pain and 
numbness in the area of a surgical scar on his right wrist.  
He had no complaint about the surgical scar on his right 
fourth finger.  He stated that he had difficulty writing with 
his right hand and lifting an object such as a coffee cup 
with his right hand increased the pain.  He indicated that he 
had dropped objects due to weakness of his right hand.  He 
wore a right hand brace during the day for pain relief and 
support.  On examination, the scar on the veteran's right 
wrist was tender to touch and the scar on his right fourth 
finger was normal.  On monofilament testing of the dorsum of 
the right wrist, the veteran was unable to feel pressure from 
the fingertips and again starting one centimeter above the 
scar and on the right fourth finger.  Flexion of the right 
wrist was to 65 degrees with a complaint of increased pain 
and numbness.  Extension of the right wrist was to 28 
degrees, ulnar deviation was to 60 degrees with a complaint 
of increased pain and numbness and radial deviation was to 
eight degrees.  X-rays showed degenerative changes of the 
right wrist with narrowing of the right radiocarpal and 
periarticular joints.  The assessment was that the veteran's 
hand pain and numbness were not at least as likely as not 
related to ganglion cyst removal but were more consistent 
with carpal tunnel syndrome and degenerative joint disease.

The Board first notes that as service connection is not in 
effect at this time for carpal tunnel syndrome, 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2003) is not for application in 
the current appeal and the veteran's neurologic complaints, 
such as numbness, weakness, changes in grip strength and a 
loss of sensation in the right wrist/hand and fingers, are 
not for consideration in determining the appropriate rating 
to be assigned for his service-connected disability.

At the time of VA examinations in November 2000 and November 
2002, there was no evidence of objective pathology or 
residual attributable to removal of a mass on the right 
fourth finger.  The veteran has not identified any objective 
evidence of current disabling manifestations of such 
disability.  As such a higher or separate rating based on the 
veteran's fourth finger complaints is not warranted.

The Board next notes that the RO, in its January 2003 rating 
decision, acknowledges the presence of degenerative joint 
disease affecting only the veteran's right wrist as part of 
the service-connected disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003) applies to traumatic arthritis 
and provides that such is evaluated based on limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003), which 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 pct is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:

With X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations...............................20

With X-ray evidence of involvement of two or more major 
joints or two or more minor joint 
groups............................10

38 C.F.R. § 4.71a, Diagnostic Code 5003.

The RO erroneously considered the wrist a minor joint and 
denied entitlement to a separate rating for arthritis.  The 
Board notes, however, that 38 C.F.R. § 4.45(f) (2003) 
provides that, for the purpose of rating disability from 
arthritis, the wrist is considered a major joint.  The Board 
continues to note that the veteran manifests right wrist pain 
with movement and to palpation.  The VA examiner attributed 
right wrist pain, in part, to arthritis.  Moreover, normal 
wrist motion is extension to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 45 degrees and radial deviation 
to 20 degrees.  See 38 C.F.R. § 4.71a, Plate 1 (2003).  
Although the ranges of wrist motion noted at the time of the 
most recent VA examination do not reach the level of motion 
limitation required for a compensable rating assignment 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2003), 
they do represent some limitation of motion accompanied by 
pain.  In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2003).  Thus, resolving any 
doubt in the veteran's favor as to the extent his motion 
limitation and pain are attributable to arthritis versus 
carpal tunnel syndrome, the Board finds that a separate 10 
percent rating, the schedular maximum for one joint, is 
warranted.

With respect to other residuals of the veteran's residuals of 
excision of a ganglion cyst of the right wrist and excision 
of a soft tissue mass of the right fourth finger, the Board 
notes that the veteran's right wrist scar was objectively 
tender to touch at the time of both the November 2000 and 
November 2002 VA examinations.  On that basis the RO assigned 
a 10 percent rating, the maximum schedular evaluation 
warranted for a tender or painful scar under both the old and 
revisions Diagnostic Code 7804.  No other functional 
limitation of that scar is noted by competent medical 
evidence.  In fact, the November 2000 examination noted 
normal functioning and the November 2002 examiner dissociated 
the veteran's other complaints from the excision surgery or 
scarring resulting therefrom.  An evaluation in excess of 10 
percent is also not warranted under any other diagnostic code 
for the manifestations of the veteran's service connected 
disability, and so entitlement to an increased evaluation 
based on scarring, or based on manifestations other than the 
arthritis with motion limitation noted herein above, is not 
established.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
scarring residual to excision of a ganglion cyst of the right 
wrist and excision of a soft tissue mass of the right fourth 
finger is denied.

Entitlement to a separate 10 percent rating, and no more, for 
arthritis with motion limitation of the right wrist, residual 
to excision of a ganglion cyst of the right wrist, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



